significant index no third-party contact - participant inquiry department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division re sep tila wt bp this letter constitutes notice that a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending december a has been granted subject_to the following conditions the company directs the actuary amount of dollar_figure to the to credit the date contribution in the funding_standard_account the company makes contributions to the plan in amounts sufficient to meet the minimum_funding january the plan_year beginning january ‘im standard for the plan for the plan_year beginning without applying for a waiver by september i by september hn and for co the makes all required quarterly payments by the appropriate deadlines for and i plan years the company makes additional contributions for the plan_year in the amount necessary to amortize the funding waiver over a four-year period beginning january mm one-quarter of the annual payment is made no later october later than january 3ggm the balance of the annual amount required for the plan_year beginning january hl is paid_by september amount may be reduced by the portion of the corresponding payment addressed in paragraph sec_2 and above if any which is directly attributable to amortization of the funding waiver granted for the and another one-quarter of the annual payment is made no each plan_year the company continues making additional payments in the amount necessary to amortize the funding waiver over the four-year period beginning january ri with one-quarter of the annual amount_paid on or before each of the due dates for quarterly contributions beginning april january these additional contributions may be offset by the portion of the corresponding regular quarterly contributions directly attributable to the amortization of the funding waiver and continuing through at the end of each of the plan years beginning january i through january credit balance is maintained in the funding_standard_account of the plan that is not less than the difference between the outstanding balance of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the internal_revenue_code amortized over years beginning january ei and the outstanding balance of the same amortization base but calculated as if it is amortized over a four-year period beginning january hl you agreed to these conditions in a letter dated september these conditions is not satisfied the waiver is retroactively null and if any one of void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the company is privately held and manufactures a proprietary line of construction in the approximately of the company’s product is sold directly to subcontractors with the remaining purchased by an independent wholesale_distributor network the majority of the company's sales and marketing efforts are concentrated in the the but the company also has strategic accounts in used for the company made a number of heavy investments in the belief that the ‘market would remain strong these investments included the purchase and installation of a new extrusion line new computer systems and new machining equipment and the recruitment and training of new operations personnel unfortunately the domestic economy then entered a recessionary period which negatively impacted the industry this caused significant operating losses for the company in and impaired the profitability of in addition the company moved its lower labor and freight costs although this proved to be a very positive move for the company the cost of the move and resulting early retirement window retirements caused a significant loss in the company’s net_worth and negatively affected its financing arrangements operations in order to take advantage of in response the management team aggressively examined ways to lower controllable costs and made a number of improvements the most significant of which was the relocation of its fabrication operations not only met the objective of reducing labor costs but also boosted productivity and service levels based on this and other cost-cutting moves the company reports significant improvement in its financial results fromm hi tdi profit in its year-to-date financial results as of july this proved to be a very positive move which and shows a modest your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment that increases the liabilities of a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in _ and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours uy ae donna m prestia manager employee_plans actuarial group
